Title: To James Madison from Gabriel Duvall, 5 September 1812
From: Duvall, Gabriel
To: Madison, James


Dear sir,
Washington, Sept. 5. 1812.
Last evening, Genl. Mason & Mr. Rush made me acquainted with the subject of their letters of yesterday’s date to you. Promising that those letters have my entire approbation, I shall make no apology for thus co-operating with them; & my address, of course, will be short.
I am aware that it is expecting a great deal, perhaps too much, of Mr. Jefferson to request at this day, his return to public life, & that he will condescend to act in a station subordinate to that which was the highest in the gift of the people, & which he filled with so much ability & integrity, & in which he gave such universal satisfaction to his constituents. But the present is an important crisis. The unexpected loss of the North Western Army, it is apprehended, will spread, at least, a momentary gloom throughout the United States. To dissipate it, some prompt & signal act of the Government, to inspire general confidence, may be necessary. It is believed that no measure which can be adopted would so completely produce that effect as the appointments suggested, if followed by acceptance. The acceptance of the command of the North Western Army would add to the luster of Col. Monroe’s public character. And altho’ Mr. Jefferson has already attained the pinnacle of political fame, his condescension to fill the office of Secretary of State would evince such genuine & disinterested patriotism that it could not fail to increase the veneration with which the people of the present age regard his character, & to perpetuate it with posterity.
I congratulate you on the distinguished victory of Capt. Hull in capturing the Guerrier Frigate. I am with every sentiment of Respect & esteem, Your obedt. sert.
G. Duvall.
